   8:20-cv-00082-BCB-MDN Doc # 32 Filed: 08/03/20 Page 1 of 1 - Page ID # 67




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

WB MUSIC CORP., EASY ACTION MUSIC,
HORI PRODUCTIONS AMERICA, INC., and
AF CIRCLE C FUND, L.L.C.,
                                                                        8:20-CV-82
                        Plaintiffs,

        vs.                                                               ORDER
IMAGINATION INDUSTRIES, INC., CASEY
ROWE, and HUGH ABRAHAMSON,

                        Defendants.

       This matter is before the Court on Plaintiffs’ and defendant Hugh Abrahamson’s

Stipulation for Dismissal (Filing 31). Plaintiffs and Abrahamson stipulate that Abrahamson should

be dismissed as a party to this action. Filing 31 at 1. Federal Rule of Civil Procedure 41(a) governs

dismissal of actions by stipulation, but the moving parties do not ask the Court to dismiss this

entire action. Rather, they seek dismissal of one party. Federal Rule of Civil Procedure 21 allows

the Court to “[o]n motion . . . at any time, on just terms, add or drop a party.” However, the

document pending before the Court is a stipulation instead of a motion. Therefore, the Court denies

the dismissal Plaintiffs and Abrahamson seek in their present filing and directs them to comply

with Rule 21 by filing a joint motion seeking dismissal.


       Dated this 3rd day of August, 2020.

                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge
